OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




    lioaorabla C. 2. Pettersan
    County AttQm%y
    Brawater   CQUBty
,   Plplne , Texas




                                                          da aa   follovs     I

                DP1ea6e       advise   if                n hm the     right
                                                         anythiag other
                                                            As. en example,
                                                          ch a person oad
          aaceF teln      1                              tretiQQ card.”
                                                 Commlsalon, end      its depu-
                                                   to as “gag! vardelu” me
                                                  exa8 aad a8 much the lau
                                                  duty to %nforce     the rtat-
                                            otectloa   and prerervatlota    of
                                             .” nrticle    906, veraon’a     An-




    cases of vi?latlons       of the ane 18~s vlth tha seem authorltg
    as the sheriff.       PrtlcleS    4%3 end 905, V.A.P.C.         Also, they
    “mg arest      without a varrent cay poreon found by theta ia the
    act af violatiag      any of the levs for the grotootlm             end pope-
    Eation of ~UII~, wild birds or Slsh. . . .              rftlcle     905,
    V.F.P.C.    zurthermoy3, a pa         werdeo   nay search a *game bag
    or other raaegtacle        aed    amy b-y,     uagon, automobile,        or
    other  vehlclc     vithout    a. warrant   v&tell he ‘
                                                         hae   rcasm     to  8un-
    pcct m thet lt    “may   coatetn   &em   unlawfully    killed    ar  taken, *
aonorable         C. 3. Bitterson,     page 2



Articleb  d97 and 9234,           V.A.P.C.     Furthermore,       6 game varden
la espouered to “enter            upon my leads or veter where vlld
game OT fish era knovu            to reuge or strex fop the purpose of
enforcing  the game sad           fish laws of this State. . . .*
             We are not reeking      to enumerate all enforcement
povera      of
             the   Geme, Fish Q Oystar CoPsnlseloa UQ~ its deputlee
but It 18 sufficient      to eey that they me numerou8 cud a8 a
8SWWk1    prQpOSitiOl%,   UC thiQk the 0ffiCie.l      SCtS Of eUCh Of-
ficers   rust aoncern    or be directed     toverd   the enforcement of
the gme end f lsh leve.         Us fell to find aar authority for
eecnch by gem verden unlesn it is la mcme vay portiasot to
the lewe he its charged with enforcing.            Thus, we do not see
vhet right 8 ~SJESwarden would have to seerch a pereon sole-
ly for the purpose of aecerteletrrg if he poraeseed a draft,
card where no gene law violetlon          op suspected violation      uas
1 nvolved . Bovever,     ve do uot vfrh to be underetodd         es hold-
ing that the search of a person and the eraminathx               of h~.s
pareor.     affectr   by a game warden vould in no event be verrant-
eil by Iev.      Xt is a Veu    reaogaLted prlnolple      of law in Texer
that where a pemaon has beeo legeilp           arrested,    a ranch of his
person ecd psreonel      effect8    without  a warrem     ia permitted    8s
an 1acLdeat of the arrest.          3ae 4 Texas Jurisprudence 7901
51 A.L.B.    424; Havlep v. State,       2% S.U. 556; Rutherford v.
State,   121 9.W. (ad) 342,arMerrLck v. Atate,          167 S.Y. (26)   743.

                  It    is QUQ elncere  hope    that    this   op%nion vlll     prove
tQ   be    Of    #ORW    SSS%S64%UCS tQ gOU.

                                                          Yerp truly    yours



                                                   BY

EP:db